Citation Nr: 1708796	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-33 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for plantar fasciitis of the right foot


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1985 to May 1996.  The Veteran was thereafter retained on the temporary disabled retired list (TDRL) until May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2014.  A transcript of that proceeding is included in the claims file.

In a previous decision, the Board referred the issue of entitlement to service connection for left foot plantar fasciitis to the RO.  To date, the RO has not taken action on that issue.  The Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before appellate adjudication of the issue on appeal.

After a November 2015 Board remand, a VA addendum opinion was sought to specifically address the following: (1) was it at least as likely as not that the Veteran's right foot plantar fasciitis began in service, was caused by service, or is otherwise etiologically related to active service; (2) was it at least as likely as not that the Veteran's plantar fasciitis was caused or aggravated by his service-connected arthritis of the first metatarsophalangeal joint or arthritis of the right tibiotalar joint with residual tendinitis.  The examiner was instructed to address the Veteran's lay statements and private treatment records, which showed that the Veteran was diagnosed with plantar fasciitis as early as 1998.

In the May 2016 addendum, the VA clinician provided a negative nexus opinion, reasoning that the Veteran did not have a right foot injury while in service, but rather a left foot injury.  The clinician also opined that the Veteran's obesity was the likely cause of his right foot plantar fasciitis.  She also noted that there was no objective evidence of current plantar fasciitis, as x-rays dated July 2008 and February 2013 did not document it.

The Board finds that the addendum opinion is inadequate.  First, the Board notes that the Veteran's in-service injury involved both his left and right feet.  This fact is supported not only by the Veteran's own competent and credible lay statements, but also his service treatment records.  Also, the examiner did not address the Veteran's lay statements or the treatment records, which demonstrate right foot plantar fasciitis as early as 1998.  Furthermore, while the clinician stated that there is no objective evidence of plantar fasciitis now, the examiner did not reconcile that opinion with the most recent August 2015 x-ray showing bilateral plantar fasciitis.  

In light of the fact that the most recent addendum opinion contradicts key evidence in the record, another remand is necessary in order to obtain an adequate opinion.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner other than the examiner who conducted the April 2015 VA examination and provided the May 2016 addendum opinion.  The examiner should address the following:

a) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right foot plantar fasciitis began in service, was caused by service, or is otherwise etiologically related to active service?  When providing an opinion, the examiner should address and indicate the significance of the following:

a. December 31, 1987: Veteran reports bilateral foot pain after dropping 300 pound piece of machinery on his feet.  An assessment of "r/o fracture" was provided.

b. August 7, 1998: Veteran diagnosed with bilateral plantar fasciitis.

c. August 21, 2015: Bilateral plantar fasciitis noted

d. Treatment records from Dr. Mam dated August and September 1998 and the March 2001 narrative summary by Dr. Hammon noting that the Veteran's medical history was significant for plantar fasciitis.

e. Veteran's reports of chronic foot pain since service.

b) If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right foot plantar fasciitis was caused or aggravated (permanently worsened beyond the natural progression) by his service-connected arthritis of the first metatarsophalangeal joint or arthritis of the right tibiotalar joint with residual tendinitis. 
A complete rationale for any opinion expressed must be provided.

2. After conducting any other development warranted, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate period to respond.  Then return the case to the Board, as warranted.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




